          Case 1:15-cv-05704-RA Document 103 Filed 03/05/19 Page 1 of 1
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED:   _3 / 5 ( ( I

 SECURITIES AND EXCHANGE
 COMMISSION,

                              Plaintiff,                         No. 15-CV-5704 (RA)

                         V.                                                ORDER

 JOSHUA SAMUEL AARON, et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:      March 5, 2019
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
